Case 2:20-cv-05031-SJF-SIL Document 1 Filed 10/20/20 Page 1 of 11 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

 Kimberly Gross,
 individually and on behalf of all others similarly situated,         Civil Action No: 2:20-cv-05031
                                Plaintiff(s)
                                                                      CLASS ACTION COMPLAINT

     -v.-                                                              DEMAND FOR JURY TRIAL


 Arnold A. Arpino & Associates, P.C.,
 and John Does 1-25.

                                Defendant(s).

       Plaintiff Kimberly Gross (“Plaintiff”), brings this Class Action Complaint by and through

her attorneys, Stein Saks, PLLC, against Defendant Arnold A. Arpino & Associates, P.C.

(“Arpino”), individually and on behalf of a class of all others similarly situated, pursuant to Rule 23

of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

     1.        The Fair Debt Collection Practices Act (“FDCPA”) was enacted in 1977 in response

to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by

many debt collectors." 15 U.S.C. §1692(a). Congress was concerned that "abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).
Case 2:20-cv-05031-SJF-SIL Document 1 Filed 10/20/20 Page 2 of 11 PageID #: 2




     2.        The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged.” Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate, Id. § 1692(b), the Act gave consumers a private cause of action

against debt collectors who fail to comply with it. Id. § 1692k.

                                  JURISDICTION AND VENUE

     3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over state law claims, if any, in this

action pursuant to 28 U.S.C. § 1367(a).

     4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as the

acts and transactions occurred here, Plaintiff resides here, and Defendant transacts business here.

                                   NATURE OF THE ACTION

     5.        Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

seq. of Title 15 of the United States Code, also known as the Fair Debt Collections Practices Act

("FDCPA"), and

     6.        Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.        Plaintiff is a resident of the State of New York, county of Suffolk, residing at 41

Cornflower Lane, East Northport, NY 11731.

     8.        Defendant Arpino is a “debt collector” as the phrase is defined in 15 U.S.C. §

1692(a)(6) and used in the FDCPA with an address at 380 Townline Rd., Suite 380, Hauppauge,

NY 11788.
Case 2:20-cv-05031-SJF-SIL Document 1 Filed 10/20/20 Page 3 of 11 PageID #: 3




     9.        Upon information and belief, Defendant Arpino is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due to itself or another.

     10.       John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                      CLASS ALLEGATIONS

     11.       Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       12.     The Class consists of all individuals:

               a. with addresses in the State of New York;

               b. to whom Defendant Arpino failed to send the notice required by 15 U.S.C. §

                   1692g;

               c. within five days of an initial communication with a consumer in connection with

                   collection of a debt;

               d. which communication occurred on or after a date one (1) year prior to the filing

                   of this action and on or before a date twenty-one (21) days after the filing of this

                   action.

     13.       The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.
Case 2:20-cv-05031-SJF-SIL Document 1 Filed 10/20/20 Page 4 of 11 PageID #: 4




     14.       Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

     15.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendant’s written communications to consumers, in the form attached as Exhibit A,

violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

     16.       The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor her attorneys

have any interests, which might cause them not to vigorously pursue this action.

     17.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominate over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communications to consumers, in the form

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.
Case 2:20-cv-05031-SJF-SIL Document 1 Filed 10/20/20 Page 5 of 11 PageID #: 5




               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     18.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).
Case 2:20-cv-05031-SJF-SIL Document 1 Filed 10/20/20 Page 6 of 11 PageID #: 6




                                       FACTUAL ALLEGATIONS

     20.       Plaintiff repeats the above allegations as if set forth here.

     21.       Some time prior to August 10, 2020, an obligation was allegedly incurred to non-

party Ambulatory Anesthesia, P.C.

     22.       This alleged debt was incurred as a financial obligation primarily for personal, family

or household purposes and is therefore a “debt” as that term is defined by 15 U.S.C. § 1692a (5),

specifically for personal medical services.

     23.       Ambulatory Anesthesia is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

     24.       Upon information and belief, Ambulatory Anesthesia contracted with the Defendant

to collect the alleged debt.

     25.       Defendant Arpino collects and attempts to collect debts incurred or alleged to have

been incurred for personal, family or household purposes on behalf of itself or other creditors using

the United States Postal Services, telephone and internet.

                               Violation – Failure to Send §1692g Notice

     26.       On or around June, 2020, the Defendant filed a collection lawsuit against the Plaintiff

for the Ambulatory Anesthesia debt.

     27.       This lawsuit was the first communication the Plaintiff received from Defendant.

     28.       In response to the receipt of this lawsuit the Plaintiff telephoned the Defendant to

discuss the alleged debt.

     29.       Pursuant to 15 U.S.C. §1692g:

                  Within five days after the initial communication with a consumer in

                  connection with the collection of any debt, a debt collector shall, unless the
Case 2:20-cv-05031-SJF-SIL Document 1 Filed 10/20/20 Page 7 of 11 PageID #: 7




                following information is contained in the initial communication or the

                consumer has paid the debt, send the consumer a written notice containing –

                    1. The amount of the debt;

                    2. The name of the creditor to whom the debt is owed;

                    3. A statement that unless the consumer, within thirty days after

                        receipt of the notice, disputes the validity of the debt, or any

                    4. portion thereof, the debt will be assumed to be valid by the debt-

                        collector;

                    5. A statement that the consumer notifies the debt collector in

                        writing within thirty-day period that the debt, or any portion

                        thereof, is disputed, the debt collector will obtain verification of

                        the debt or a copy of a judgment against the consumer and a copy

                        of such verification or judgment will be mailed to the consumer

                        by the debt collector; and

                    6. A statement that, upon the consumer’s written request within the

                        thirty-day period, the debt collector will provide the consumer

                        with the name and address of the original creditor, if different

                        from the current creditor.

     30.     Defendant failed to send Plaintiff the written notices within five days of this initial

communication as required by 15 U.S.C.§ 1692g.
Case 2:20-cv-05031-SJF-SIL Document 1 Filed 10/20/20 Page 8 of 11 PageID #: 8




                              Violation – August 10, 2020 Collection Letter

     31.       On or about August 10, 2020, Defendant Arpino sent Plaintiff a collection letter. A

copy of this letter is attached as Exhibit A.

     32.       The letter is also lacking the notice required by 15 U.S.C. § 1692g.

     33.       Defendant’s actions were therefore misleading and unfair in attempting to coerce the

consumer to pay the alleged debt without taking advantage of her statutorily required rights.

     34.       The letter is also deceptive on its face in that it fails to give the required notice and

leaves the consumer unsure of her statutory rights.

     35.       As a result of Defendant's deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.


                                   COUNT I
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692e et seq.

     36.       Plaintiff repeats the above allegations as if set forth here.

     37.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     38.       Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

     39.       Defendant violated said section:

               a. By making a misleading representation or using deceptive means in violation of

                   §1692e (10) by failing to provide the statutory notices required by § 1692g and

                   thereby coercing the consumer to waive her statutory rights to dispute the debt.
Case 2:20-cv-05031-SJF-SIL Document 1 Filed 10/20/20 Page 9 of 11 PageID #: 9




     40.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                   COUNT II
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692f et seq.

     41.       Plaintiff repeats the above allegations as if set forth here.

     42.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     43.       Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

     44.       Defendant violated this section by:

               a. unfairly attempting to coerce the consumer to pay the alleged debt without

                   notifying her of her rights to dispute the debt, as required by § 1692g.

     45.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                   COUNT III
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692g et seq.

     46.       Plaintiff repeats the above allegations as if set forth here.

     47.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

     48.       Pursuant to 15 U.S.C. §1692g:
Case 2:20-cv-05031-SJF-SIL Document 1 Filed 10/20/20 Page 10 of 11 PageID #: 10




                 Within five days after the initial communication with a consumer in

                 connection with the collection of any debt, a debt collector shall, unless the

                 following information is contained in the initial communication or the

                 consumer has paid the debt, send the consumer a written notice containing –

                      1. The amount of the debt;

                      2. The name of the creditor to whom the debt is owed;

                      3. A statement that unless the consumer, within thirty days after

                          receipt of the notice, disputes the validity of the debt, or any

                      4. portion thereof, the debt will be assumed to be valid by the debt-

                          collector;

                      5. A statement that the consumer notifies the debt collector in

                          writing within thirty-day period that the debt, or any portion

                          thereof, is disputed, the debt collector will obtain verification of

                          the debt or a copy of a judgment against the consumer and a copy

                          of such verification or judgment will be mailed to the consumer

                          by the debt collector; and

                      6. A statement that, upon the consumer’s written request within the

                          thirty-day period, the debt collector will provide the consumer

                          with the name and address of the original creditor, if different

                          from the current creditor.

     49.       Defendant violated this section by failing to provide the proper notice required by

§1692g in an initial communication or within five days thereafter.

     50.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's
Case 2:20-cv-05031-SJF-SIL Document 1 Filed 10/20/20 Page 11 of 11 PageID #: 11




conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.

                                   DEMAND FOR TRIAL BY JURY

        51.        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Kimberly Gross, individually and on behalf of all others similarly

situated, demands judgment from Defendant Arnold A. Arpino & Associates, P.C., as follows:

          a)       Declaring that this action is properly maintainable as a Class Action and certifying

       Plaintiff as Class representative, and Eliyahu Babad, Esq., as Class Counsel;

          b)       Awarding Plaintiff and the Class statutory damages;

          c)       Awarding Plaintiff and the Class actual damages;

          d)       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

       expenses;

          e)       Awarding pre-judgment interest and post-judgment interest; and

          f)       Awarding Plaintiff and the Class such other and further relief as this Court may deem

       just and proper.

       Dated: October 20, 2020                           Respectfully submitted,

                                                         Stein Saks, PLLC
                                                         By: /s Eliyahu Babad
                                                         Eliyahu Babad, Esq.
                                                         285 Passaic Street
                                                         Hackensack, NJ, 07601
                                                         P. (201) 282-6500 x121
                                                         F. (201) 282-6501
                                                         Attorneys for Plaintiff
herb
